       Case MDL No. 2942 Document 427 Filed 06/05/20 Page 1 of 19



                     BEFORE THE UNITED STATES
            JUDICIAL PANEL ON MULTIDISTRICT LITIGATION


IN RE: COVID-19 BUSINESS INTERRUPTION
PROTECTION INSURANCE LITIGATION                              MDL No. 2942


          RESPONSE IN OPPOSITION TO MOTION TO TRANSFER
                ON BEHALF OF PGB RESTAURANT INC.




                                   Respectfully submitted,


                                   PGB RESTAURANT, INC.

                                  By: /s/ Michael Kozlowski

                                  Christopher J. Esbrook (Illinois Bar #6282829)
                                  Michael Kozlowski (Illinois Bar #6320950)
                                  ESBROOK LAW, LLC
                                  77 W. Wacker Dr. Suite 4500
                                  Chicago, Illinois 60601
                                  Phone: (312) 319-7680
                                  christopher.esbrook@ebsrooklaw.com
                                  michael.kozlowski@esbrooklaw.com


                                  By: /s/ Robert Duncan

                                  Robert R. Duncan (Illinois Bar #6277407)
                                  James H. Podolny (Illinois Bar #66321307)
                                  DUNCAN LAW GROUP, LLC
                                  161 North Clark Street, Suite 2550
                                  Chicago, Illinois 60601
                                  Phone: (312) 202-3283
                                  Fax: (312) 202-3284
                                  rrd@duncanlawgroup.com
                                  jp@duncanlawgroup.com

                                  Attorneys for PGB Restaurant, Inc.
             Case MDL No. 2942 Document 427 Filed 06/05/20 Page 2 of 19



         PGB Restaurant, Inc. (“PGB”), pursuant to Rule 6.1 of the Rules of Procedure of the

United States Judicial Panel on Multidistrict Litigation and the Panel’s May 6, 2020 Order

(Dkt. #156), for its Response in Opposition to the Motion to Transfer, 1 state as follows.

                                               INTRODUCTION

         PGB’s class action against Erie Insurance Company (“PGB v. Erie Action”) 2 does not

belong in any MDL because it does not share any common questions of fact with any Related

Action. 3 The PGB v. Erie Action is a straightforward insurance coverage action limited to a

putative class of Erie policyholders located in Illinois who purchased a specific policy of

insurance. No discovery is necessary to resolve the dispositive issues presented. Moreover,

none of the parties to any Related Action (e.g., the other insurance carriers) require any

discovery from PGB. As such, inclusion in a consolidated MDL proceeding would not serve the

convenience of the parties or witnesses, nor would centralization promote a just and efficient

resolution of the litigation. To the contrary, centralization is likely to delay resolution of the

PGB v. Erie Action prejudicing both the insured and the insurer. Thus, PGB respectfully

requests that the Panel deny the Motion to Transfer, and alternatively, that if the Panel grants the

Motion to Transfer, that the PGB v. Erie Action be severed and remanded to the transferor

district for expeditious resolution.




1
 This response is made in opposition to both the Initial Motion to Transfer (Dkt. #1) and the Subsequent Motion to
Transfer (Dkt. #4) collectively referred to as the “Motion to Transfer.”
2
 “PGB v. Erie Action” refers to the putative class action now pending in the Northern District of Illinois before the
Honorable Matthew F. Kennelly captioned PGB Restaurant, Inc. and all others similarly situated v. Erie Insurance
Company, Civil Action No. 1:20-cv-02403.
3
  “Related Actions” refers to all actions presented to Panel for transfer, whether identified in Plaintiffs’ Motion for
Transfer and Coordination or Consolidation Under 28 U.S.C. § 1407 (Dkt. #1), the Subsequent Motion for Transfer
of Actions Pursuant to 28 U.S.C. § 1407 for Coordinated or Consolidated Pretrial Proceedings (Dkt. #4), and all tag-
along actions for which a notice has been filed on the Panel’s docket as of May 20, 2020. In total there are 104
Related Actions.

                                                          2
           Case MDL No. 2942 Document 427 Filed 06/05/20 Page 3 of 19



       Like all the Related Actions, the PGB v. Erie Action presents discreet issues that are

specific the insurer and policy at issue. As a result, the Related Actions do not present common

questions of fact that warrant transfer under Section 1407. Further, even if the Related Actions

present some common factual issues, Section 1407 transfer is inappropriate because combining

different cases against different insurers, which are controlled by different policies, would not

serve the convenience of the parties or witnesses, nor would it promote a just and efficient

resolution of the Related Actions, as is required for transfer. See 28 U.S.C. § 1407.

Accordingly, the Motion to Transfer should be denied.

                                           ARGUMENT

       Transfer under Section 1407 is permissible only where i) civil actions involve one or

more common questions of fact and transfer will ii) serve the convenience of the parties and the

witnesses and iii) promote the just and efficient conduct of the litigation. In re Highway Acc.

Near Rockville, Connecticut, on Dec. 30, 1972, 388 F. Supp. 574, 575 (J.P.M.L. 1975), citing 28

U.S.C. § 1407. These three statutory requirements are a “bare minimum” and the Panel has

discretion to deny transfer of one or more civil actions based on the circumstances of the

individual cases before it. See David F. Herr, Multidistrict Litigation Manual § 5:3 (2020), citing

28 U.S.C. § 1407(a).

       That the Related Actions arise out of the same disaster or have a “common factual

backdrop” does not automatically warrant transfer under Section 1407, especially where–as

here–the cases present strictly legal questions of insurance coverage. See In re Chinese-

Manufactured Drywall Products Liability Litigation, MDL No. 2047 (J.P.M.L. June 15, 2010)

(denying transfer of insurance coverage actions involving common factual backdrop because the

cases present “strictly legal questions which require little or no centralized discovery”); In re



                                                  3
            Case MDL No. 2942 Document 427 Filed 06/05/20 Page 4 of 19



Highway Acc. Near Rockville, Connecticut, on Dec. 30, 1972, 388 F. Supp. at 575 (the fact that

two actions arise from the same disaster does not ipso facto mean that their coordination or

consolidation under Section 1407 is appropriate).

       Transfer under Section 1407 is appropriate where transfer would “eliminate duplication

in discovery, avoid conflicting rulings and schedules, reduce litigation cost, and save the time

and effort of the parties, the attorneys, the witnesses, and the courts.” Gelboim v. Bank of Am.

Corp., 574 U.S. 405, 410 (2015), citing MANUAL FOR COMPLEX LITIGATION (Fourth) § 20.131, p.

220 (2004). “Merely to avoid two federal courts having to decide the same issue is, by itself,

usually not sufficient to justify Section 1407 centralization.” In re: Medi-Cal Reimbursement

Rate Reduction Litig., 652 F. Supp. 2d 1378 (J.P.M.L. 2009) (denying transfer where benefits not

significant enough to justify transfer when pending actions presented, by and large, strictly legal

issues); see also In re Am. Home Prod. Corp "Released Value" Claims Litig., 448 F. Supp. 276,

278 (J.P.M.L. 1978) (finding transfer inappropriate where common question of law

predominated). “[C]entralization under Section 1407 ‘should be the last solution that parties

seek after considered review of all other options, such as informal coordination or transfer under

Section 1404.’” In re: Dollar Tree Stores, Inc., Fair Labor Standards Act (FLSA) & Wage &

Hour Litig., 829 F. Supp. 2d 1376, 1377 (J.P.M.L. 2011), citing In re Best Buy Co., Inc.,

California Song–Beverly Credit Card Act Litig., 2011 WL 3648515, at *2 (J.P.M.L. 2011).

       I.      The PGB v. Erie Action Should Not Be Transferred Because It Is Unique

       The PGB v. Erie Action is unique because it is the only Related Action on behalf of a

class of Illinois bars and restaurants against Erie Insurance Company. Therefore, it does not

share any common questions of fact with any Related Action. Further, PGB is prepared to move

forward with dispositive motion practice without any further discovery and therefore transfer



                                                 4
            Case MDL No. 2942 Document 427 Filed 06/05/20 Page 5 of 19



will likely result in significant delay prejudicing both the insured and insurer. While PGB

respectfully contends that the Panel should deny the Motion to Transfer outright for the reasons

set forth in Section II below, if the Panel grants the Motion to Transfer, PGB respectfully

requests that the PGB v. Erie Action be severed and remanded to the transferor court so that it

can proceed expeditiously, as PGB is prepared to do.

       a.      The PGB v. Erie Action Should Not Be Transferred Because It Does Not
               Share Any Common Questions of Fact with Any Related Action

       The PGB v. Erie Action is a straightforward insurance coverage action that presents

questions of law, i.e., whether there is coverage under the applicable policy of insurance, as

modified by the restaurant endorsement, for the losses sustained by members of the class

resulting from COVID-19 and the orders of the Illinois governor. Unlike the Movants, PGB is

not required to show the presence of COVID-19 on its insured-premises to trigger coverage

under the specific policy at issue. Because the PGB v. Erie Action presents strictly legal

questions, transfer is not appropriate. In re: Medi-Cal Reimbursement Rate Reduction Litig., 652

F. Supp. 2d 1378 (J.P.M.L. 2009) (denying transfer where benefits not significant enough to

justify transfer where pending actions presented, by and large, strictly legal issues); see also In re

Am. Home Prod. Corp "Released Value" Claims Litig., 448 F. Supp. at 278 (finding transfer

inappropriate where common question of law predominated); see also In re Uber Techs., Inc.,

Wage & Hour Employment Practices Litig. (No. II), 254 F. Supp. 3d 1376, 1378 (J.P.M.L. 2017)

(noting that centralization based on common questions of law is inconsistent with Section 1407).

       Moreover, the questions that will be resolved in the PGB v. Erie Action are distinct from

all other Related Actions because none of the Related Actions involve the same class of insureds

seeking coverage against Erie Insurance Company under the same operative policy language.




                                                  5
             Case MDL No. 2942 Document 427 Filed 06/05/20 Page 6 of 19



        This distinction is perhaps best demonstrated by comparing the PGB v. Erie Action to a

tag-along action alleging a similar claim against Erie Insurance Company, Laser Spa of

Rochester, LLC v. Erie Insurance Company. 4 Of the 88 tag-along actions that have been filed as

of May 20, 2020, only Laser Spa names Erie Insurance Company as a defendant. However, even

though Laser Spa and the PGB v. Erie Action both seek coverage against the same insurance

carrier, the actions do not share any factual or legal issues in common because they involve

different insureds, different causes of loss, and different controlling policy language. Unlike the

PGB v. Erie Action, Laser Spa is not a class action and the plaintiff in Laser Spa is not a member

of the PGB v. Erie putative class. Compare Dkt. #205-6 with Dkt. #380-3. Moreover, the

plaintiff in Laser Spa seeks a determination that the orders of the governor of New York

constitute a civil authority order triggering coverage under the Civil Authority coverage part of

the applicable insurance policy. Dkt. #205-6, ¶ 50. On the other hand, the plaintiff in the PGB

v. Erie Action seeks, inter alia, a declaration that COVID-19 and/or the corresponding orders

issued by the governor of Illinois trigger coverage under the Income Protection coverage part of

the applicable endorsement to the insurance policy. Dkt. #380-3, ¶ 61. Given that the two cases

involve different insureds, different policy language, and different events triggering coverage,

there is little–if any–factual or legal overlap between the PGB v. Erie Action and Laser Spa.

Simply put, there are no questions or law or fact in common between the PGB v. Erie Action and

Laser Spa.

        Indeed, for the same reasons there is little, if any, factual overlap between the PGB v.

Erie Action and any Related Action. In similar situations, where the case to be transferred



4
 Laser Spa of Rochester, LLC v. Erie Insurance Company, is now pending before the Western District of New York
with Civil Action No. 20-cv-06308.


                                                      6
           Case MDL No. 2942 Document 427 Filed 06/05/20 Page 7 of 19



presents primarily issues of law governed by specific contracts, the Panel has found transfer

inappropriate. See In re: Mortg. Lender Force-Placed Ins. Litig., 895 F. Supp. 2d 1352, 1353

(J.P.M.L. 2012) (denying transfer because actions involved different lenders, different insurance

programs governed by a lender-specific agreement that varied on key matters); In re: Medi-Cal

Reimbursement Rate Reduction Litig., 652 F. Supp. 2d 1378 (J.P.M.L. 2009) (denying transfer

where benefits not significant enough to justify transfer when pending actions presented, by and

large, strictly legal issues). Indeed, the Panel has found transfer in such a situation inappropriate,

even where the cases involved the same “common factual backdrop.” In re Chinese-

Manufactured Drywall Products Liability Litigation, MDL No. 2047 (J.P.M.L June 15, 2010)

(denying transfer of insurance coverage actions involving common factual backdrop because the

cases present “strictly legal questions which require little or no centralized discovery”); see In re

Ins. Companies "Silent" Preferred Provider Org. (PPO) Litig., 517 F. Supp. 2d 1362, 1363 (U.S.

Jud. Pan. Mult. Lit. 2007) (denying transfer finding that centralization would not serve the

convenience of the parties and witnesses or further the just and efficient conduct of the litigation

where the litigation involved actions against different defendant insurance companies with

different contracts). The outcome should be no different here because the PGB v. Erie Action

presents straightforward issues of law and has little, if any, factual overlap with any Related

Action. Therefore, PGB respectfully requests that if the Motion to Transfer is granted, that the

PGB v. Erie Action be separated and remanded. See In re 1980 Decennial Census Adjustment

Litig., 506 F. Supp. 648, 650 (J.P.M.L. 1981) (separation and remand appropriate where claims

involve little or no factual overlap with the claims to be transferred).




                                                  7
            Case MDL No. 2942 Document 427 Filed 06/05/20 Page 8 of 19



       b.      The PGB v. Erie Action Should Not Be Transferred Because Transfer Will
               Be Inefficient

       No discovery will be necessary to resolve the dispositive legal issues presented in the

PGB v. Erie Action. Moreover, none of the parties to any Related Action require any discovery

from PGB to resolve any Related Action. Whether there is coverage under the specific policy

issued by Erie to PGB and similarly situated Illinois policyholders will not be determinative of

the issues presented in any other Related Action, all of which will be determined based on

different policies issued to different insureds that allege different causes of loss. Accordingly,

the circumstances that typically warrant transfer–e.g., elimination of duplicative discovery and

conflicting rulings, reducing costs, and saving time–are not present here. Simply put, because

there is not any factual overlap with any Related Action, there is no discovery to streamline or

conflicting rulings to avoid.

       Centralizing the PGB v. Erie Action with the Related Actions will not reduce the parties’

litigation cost as they will still be required to bring the same dispositive motions in the transferee

court as they would if the case were not transferred. Rather than increase efficiency, transfer will

likely increase the cost of litigation to both PGB and Erie given the procedural complexities that

accompany multidistrict litigation. As of May 20, 2020, 104 Related Actions are pending

against more than 35 separate insurance carriers. Centralizing the PGB v. Erie Action with the

Related Actions that allege different claims against different insurance companies pursuant to

different insurance policies with different operative language, would only serve to slow the

progress of the PGB v. Erie Action. Such an outcome is the exact opposite of the primary

objective of Section 1407, which is to increase efficiency and avoid duplicative litigation. See In

re Uber Techs., Inc. Wage & Hour Employment Practices Litig. (No. II), 254 F. Supp. 3d at 1378

(noting that centralization under Section 1407 is intended to remedy the problem of duplicative

                                                  8
             Case MDL No. 2942 Document 427 Filed 06/05/20 Page 9 of 19



litigation). Because there are no efficiencies to be gained through Section 1407 transfer, transfer

is not appropriate. See Gelboim, 574 U.S. at 410 (2015) (“Transfer under § 1407 aims to

‘eliminate duplication in discovery, avoid conflicting rulings and schedules, reduce litigation

cost, and save the time and effort of the parties, the attorneys, the witnesses, and the courts.’”),

citing MANUAL FOR COMPLEX LITIGATION (Fourth) § 20.131, p. 220 (2004).

        Lastly, transfer of the PGB v. Erie Action is not an efficient mechanism to avoid potential

duplicative tag-along actions. The only tag-along actions and potential tag-along actions that

could be duplicative of the PGB v. Erie Action are those cases involving the same insurance

policy language and the same covered causes of loss (i.e., COVID-19 and the Illinois’ closure

orders). Of the 88 tag-along actions that have been filed, only one involves the same policy of

insurance as the PGB v. Erie Action, although it does not name the same specific Erie entity as a

defendant. That tag-along action 5 is already pending in the same district as the PGB v. Erie

Action, the Northern District of Illinois, such that transfer under Section 1407 is not necessary.

See 28 U.S.C. § 1407(a) (applicable to civil actions pending in different districts). In the event

that a tag-along action is filed outside the Northern District of Illinois in the future, there are

several alternatives to transfer under Section 1407, namely, transfer under Section 1404 as well

as coordination among counsel and the districts, to eliminate any inefficiencies that may be

presented. Accordingly, Section 1407 transfer is inappropriate. See In re: Dollar Tree Stores,

Inc., Fair Labor Standards Act (FLSA) & Wage & Hour Litig., 829 F. Supp. 2d at 1377, citing In

re Best Buy Co., Inc., California Song–Beverly Credit Card Act Litig., 2011 WL 3648515, at *2

(J.P.M.L. 2011) (“[C]entralization under Section 1407 ‘should be the last solution that parties



5
  The tag-along action is currently pending in the Norther District of Illinois before the Honorable Charles P.
Kocoras, captioned Menns Inc. d/b/a The Tavern on Clark, individually and on behalf of all others similarly situated
v. Erie Insurance Exchange and Erie Indemnity Company, with Civil Action No. 1:20-cv-2895.

                                                         9
             Case MDL No. 2942 Document 427 Filed 06/05/20 Page 10 of 19



seek after considered review of all other options, such as informal coordination or transfer under

Section 1404.’”).

       Because centralizing the PGB v. Erie Action would not serve the primary purpose of

Section 1407 to eliminate the inefficiencies posed by duplicative litigation, PGB respectfully

request that if the Motion to Transfer is granted, that the PGB v. Erie Action be separated and

remanded so that it can be expeditiously resolved in the transferor court.

       II.      The Motion to Transfer Should Be Denied Because the Requirements of
                § 1407 Are Not Met

       Transfer under Section 1407 is permissible only where i) civil actions involve one or

more common questions of fact and transfer will ii) serve the convenience of the parties and the

witnesses and iii) promote the just and efficient conduct of the litigation. In re Highway Acc.

Near Rockville, Connecticut, 388 F. Supp. at 575 (citing 28 U.S.C. § 1407). These three

statutory requirements are a “bare minimum” and the Panel has discretion to deny transfer of one

or more civil actions based on the circumstances of the individual cases before it. See David F.

Herr, Multidistrict Litigation Manual § 5:3 (2020) (citing 28 U.S.C. § 1407(a)). As explained

below, Movant’s have not shown that each of the statutory requirements are satisfied and

therefore the Motion to Transfer should be denied.

       a.       The Motion to Transfer Should Be Denied Because the Related Actions Do
                Not Present Common Questions of Fact Sufficient to Warrant Transfer

       The Related Actions are all variations of insurance coverage actions where each plaintiff

seeks a declaration of coverage against that a specific insurance carrier under a specific insurance

policy. A subset of plaintiffs seek relief under theories of breach of contract and/or theories that

the insurer acted in bad faith based on various statutes or common law. Regardless of the claims

alleged, the critical issue in each Related Action is whether the claimed loss is covered. The vast



                                                 10
          Case MDL No. 2942 Document 427 Filed 06/05/20 Page 11 of 19



majority of insureds/plaintiffs allege that various state and local “stay-at-home orders” trigger

coverage under varying provisions of varying insurance policies. Resolution of the coverage

issue requires interpretation of the relevant insurance policy–which is specific to each action and

carrier–in light the alleged cause of loss, which varies based on each insured and the controlling

governmental directive. Accordingly, the predominating common thread between all the Related

Actions is a question of law, i.e., whether there is coverage for COVID-related losses under the

relevant policy language. Because the Related Actions are dominated by questions of law, not

fact, transfer is not appropriate. In re Chinese-Manufactured Drywall Products Liability

Litigation, MDL No. 2047 (J.P.M.L. June 15, 2010) (denying transfer of insurance coverage

cases because they present strictly legal questions); In re: Medi-Cal Reimbursement Rate

Reduction Litig., 652 F. Supp. 2d 1378 (J.P.M.L. 2009) (denying transfer where benefits not

significant enough to justify transfer where pending actions presented, by and large, strictly legal

issues); In re Am. Home Prod. Corp "Released Value" Claims Litig., 448 F. Supp. at 278

(finding transfer inappropriate of actions for losses against freight forwarders and carriers

because common question of law regarding measure of damages predominated over factual

issues regarding specific shipments); see also In re Uber Techs., Inc., Wage & Hour Employment

Practices Litig. (No. II), 254 F. Supp. 3d at 1378 (noting that centralization based on common

questions of law is inconsistent with Section 1407).

       More importantly, the questions presented by the Related Actions are not common–they

vary based on the insured, the operative policy language, and the applicable governmental

directive. As such, resolution of any Related Action depends on whether a particular state and/or

local directive, which vary by the government issuing it, triggered coverage under different




                                                 11
            Case MDL No. 2942 Document 427 Filed 06/05/20 Page 12 of 19



policies of insurance, which were issued by different carriers and have different operative

language.

        Contrary to Movants’ assertion, the insurance policies at issue are not uniform–in fact,

the policies have vastly different operative provisions. Some of the policies specifically exclude

coverage for losses resulting from viruses or communicable diseases. See Dkt. #4-16, ¶ 19

(policy issued by Admiral Insurance Company excludes from coverage “loss due to virus or

bacteria”); Dkt. #4-13, ¶ 6 (policy issued by Owners Insurance Company contains a

“communicable disease exclusion”); Ex. A, (policy issued by Topa Insurance Company contains

an endorsement that the “Policy does not apply to or provide coverage” for loss, injury or

damage arising out of or resulting from activity involved or associated with the transmission,

spreading, inhalation, of a virus). 6 Other policies at issue in the Related Actions do not exclude

such losses. See Dkt. #4-10, ¶ 37 (all-risk policy issued by Society Insurance does not contain

virus exclusion); Dkt. #380-3, ¶ 35 (all-risk policy issue by Erie Insurance Company does not

contain virus exclusion). Indeed, some insurers specifically offered “pandemic insurance” for

which they are now denying coverage. See e.g., Ex. B (Lloyd’s Pandemic Event Endorsement

providing coverage for communicable diseases). 7 Thus, the Related Actions are controlled by

different contracts with different operative language. Moreover, the applicable state law varies

policy-to-policy, oftentimes coinciding with the location of the insured. Indeed, many, if not all,

of the policies at issue have state-specific endorsements that modify the policy language. Even



6
 A true and correct portion of the policy attached to the Complaint in the Related Action captioned Caribe
Restaurant & Nightclub v. Topa Insurance Company, C.D. Cal., Civil Action No. 2:20-cv-03570, is attached hereto
as Exhibit A.
7
 A true and correct copy of the Pandemic Event Endorsement attached to the Complaint in the Related Action
captioned SCGM, Inc. et al. v. Certain Underwriters at Lloyd’s, S.D. Tex., Civil Action No. 4:20-cv-01199, is
attached hereto as Exhibit B.


                                                        12
           Case MDL No. 2942 Document 427 Filed 06/05/20 Page 13 of 19



among a uniform legal landscape, coverage varies based on the specific language of the policy at

issue. See Ex. C (guidance from Illinois Department of Insurance noting that various types of

policies may offer various types of coverage that could apply to COVID-19 and recommending

that insureds consult their specific policy). 8 Accordingly, the Related Actions do not present

common questions of fact and therefore transfer should be denied. This is especially true here

because the specific agreement at issue will control the outcome of each Related Action. See In

re: Mortg. Lender Force-Placed Ins. Litig., 895 F. Supp. 2d at 1353 (denying transfer because

actions involved different lenders, different insurance programs governed by a lender-specific

agreement that varied on key matters).

        Movants’ contention that the physical presence of COVID-19 is a common factual issue

ignores two key facts. First, many insureds contend that the presence of COVID-19 at the

insured’s location is not necessary to trigger coverage. Accordingly, whether COVID-19 is

present is not likely to be a disputed factual issue in many Related Actions. Second, each policy

applies to an identified “premises” or “property” that is specific to each insured. Accordingly,

whether COVID-19 was present at an insured premises varies–like nearly every issue presented–

based on the insured and the operative policy language. This issue will be resolved, to the extent

resolution is even necessary, on an insured-by-insured basis and therefore does not warrant

transfer under Section 1407. See 28 U.S.C. § 1407(a) (transfer requires common question of

fact). Moreover, the perfunctory issue of whether COVID was present at a given location does

not warrant transfer under Section 1407 because it is dwarfed by the legal issue of whether the

presence of COVID-19 is sufficient to trigger coverage under the applicable policy. Because the

legal issue predominates, transfer is inappropriate. See In re Am. Home Prod. Corp "Released


8
 A true and correct copy of the Illinois Insurance Coverage and Coronavirus (COVID-19) Frequently Asked
Questions from the Illinois Department of Insurance website is attached hereto as Exhibit C.

                                                     13
            Case MDL No. 2942 Document 427 Filed 06/05/20 Page 14 of 19



Value" Claims Litig., 448 F. Supp. at 278 (finding transfer inappropriate where common question

of law regarding measure of damages predominated over factual issues regarding specific

shipments).

       In sum, the Related Actions do not present significant common factual issues. To the

extent any Related Action presents a factual issue at all, such issue is specific to each insured-

plaintiff and predominated by the larger legal issue of whether the applicable policy provides

coverage. Therefore, centralization under Section 1407 is not appropriate.

       b.      The Motion to Transfer Should Be Denied Because Transfer Will Not Serve
               the Convenience of the Parties and Witnesses

       Centralization will not serve the convenience of the parties or the witnesses because each

Related Action is policy-specific. This is not the typical situation that warrants centralization

where there is a common disaster or wrongful act and numerous actions are brought against one

or more overlapping defendants. See e.g., In re Reciprocal of America Sales Practices

Litigation, 281 F. Supp. 2d 1356, 1358 (J.P.M.L. 2003) (transfer appropriate where all actions

involved overlapping defendants alleged to have conspired to mislead plaintiffs). In the typical

scenario that warrants centralization, Section 1407 is a useful tool to streamline discovery

through uniform requests and responses and cross-cutting motion practice. Such a scenario

allows numerous plaintiffs to benefit by serving uniform discovery requests to obtain key

information from several defendants, who–in turn–gain the advantage of only having to provide

a single, uniform set of responses. Such a scenario is not presented here. Resolution of the

issues presented by each Related Action will need to be determined based on the specific policy

language at issue which varies on a policy-by-policy basis. Discovery in any given Related

Action, to the extent any is necessary, will be specific to each case’s insureds, insurer, and

applicable policy. Indeed, PGB does not require discovery from any party to any Related Action

                                                 14
            Case MDL No. 2942 Document 427 Filed 06/05/20 Page 15 of 19



to resolve the coverage issue and none of the parties to any Related Action need any discovery

from PGB. Further, because the operative contract language varies wildly between the insurers

(supra at pp. 12-13) rulings entered in the Related Actions will not cut across multiple,

overlapping defendants. Given that, centralizing the Related Actions against different carriers

will not present any practical benefit for many of the parties or the witnesses and centralization is

therefore inappropriate. See In re: Mortg. Indus. Home Affordable Modification Program

(HAMP) Contract Litig., 867 F. Supp. 2d 1338 (J.P.M.L. 2012) (denying transfer where

allegations of claims to be transferred involved many different non-overlapping defendants).

Centralization of actions based on contracts can be appropriate where the actions to be

transferred involve common defendants and the same contract. See e.g., In re Peanut Crop Ins.

Litigation, 342 F. Supp. 2d 1353, 1354 (J.P.M.L 2004) (granting transfer where all actions to be

transferred alleged that common defendants unilaterally imposed modified the same policy of

insurance unlawfully reducing coverage). The opposite circumstances are presented here and

serve to highlight why transfer is inappropriate.

         For many parties, centralization will likely be inconvenient as it will slow the progress of

many Related Actions thereby prejudicing those insureds and insurers, like PGB, that seek an

expedient legal determination as to coverage. Indeed, speed is of particular importance here

because PGB, like many other similarly situated insureds, will suffer extreme prejudice if their

claims are not resolved quickly as they are facing ongoing catastrophic business interruption

losses. Centralization under Section 1407 will likely delay resolution of these straightforward

legal claims in light of the case-specific discovery needed by those plaintiffs alleging more

factually intricate claims, like the Big Onion Plaintiffs 9 that allege statutory bad faith. PGB is


9
 Big Onion Plaintiffs refers to Plaintiffs in the Related Action captioned Big Onion Tavern Grp., LLC v. Society
Ins., Inc., N.D. Ill., Civil Action No. 1:20-cv-2005, all of whom oppose transfer and consolidation. See Dkt. #198.

                                                         15
           Case MDL No. 2942 Document 427 Filed 06/05/20 Page 16 of 19



prepared to fully brief summary judgment in June such that the entire case can be resolved this

year. Section 1407 transfer and the complexities that accompany multi-jurisdictional litigation

will certainly delay final resolution beyond this year. That delay is not only inconvenient but

could prove fatal given the scope of losses currently being suffered by thousands of businesses.

       Movants’ contention that centralization under Section 1407 is necessary because

plaintiffs would need to retain a limited number of epidemiological experts to create modeling to

show the spread of the virus creates a mountain out of molehill. First, many plaintiffs contend

that the government closure orders themselves are sufficient to trigger coverage under the

applicable policies and that the physical presence of COVID-19 at the insured premises is not

necessary, thereby eliminating the need for an epidemiological expert. Second, even if

epidemiologists were necessary, centralization is not likely to reduce the workload as each

epidemiologist would presumably need to create a model for the spread of the virus in each

locality. One the other hand, if one model (or one set of models) could be created, there is no

reason to think that such models could not be used in different cases in different districts without

the need for centralization. The efficiency of the work of the epidemiologists, to the extent it is

even necessary, will be controlled by the science of the modeling, not the location of the pending

actions.

       In sum, each Related Action will need to be resolved in accordance with the specific

policy at issue in each case such that combining the Related Actions before a single court will

not serve the convenience of the parties or the witnesses. To the contrary, transfer under section

1407 is likely to cause additional delay to a group of business already plagued with enormous

losses and uncertainty. Therefore, the Motion to Transfer should be denied.




                                                 16
            Case MDL No. 2942 Document 427 Filed 06/05/20 Page 17 of 19



       c.      The Motion to Transfer Should Be Denied Because Transfer Will Not
               Promote the Just and Efficient Conduct of the Litigation

       Centralizing the Related Actions will not promote the just and efficient conduct of the

litigation because none of the Related Actions involve claims against overlapping

defendants/insurers. The common denominator among the Related Actions is the applicable

policy–which varies by insurer–such that only those actions brought by similarly situated

insureds against the same insurer can have significant overlapping issues. To the extent any

efficiencies can be gained by determining these overlapping issues together, such efficiencies

can be obtained without resort to Section 1407, namely, through transfer of those cases pending

against the same insurer pursuant Section 1404, where appropriate. Accordingly, the Motion to

Transfer should be denied. See In re: Dollar Tree Stores, Inc., Fair Labor Standards Act (FLSA)

& Wage & Hour Litig., 829 F. Supp. 2d at 1377, citing In re Best Buy Co., Inc., California Song–

Beverly Credit Card Act Litig., 2011 WL 3648515, at *2 (J.P.M.L. Aug. 16, 2011)

(“[C]entralization under Section 1407 ‘should be the last solution that parties seek after

considered review of all other options, such as informal coordination or transfer under Section

1404.’”).

       Indeed, the Related Actions do not present any of the efficiencies that warrant transfer

under Section 1407. Transfer will not reduce litigation cost or save judicial resources because,

regardless of whether the Related Actions are pending before one judge or several judges,

discovery and pretrial rulings related to one carrier’s insurance policy will not affect the cases

against the other carriers because each action is controlled by the applicable policy, as

interpreted under the applicable state law, in light of the applicable state’s (or locality’s) COVID

orders. A ruling that a particular insurance policy from Insurer A does or does not provide

coverage does not affect whether there is coverage under a different insurance policy issued by

                                                 17
          Case MDL No. 2942 Document 427 Filed 06/05/20 Page 18 of 19



Insurer B. Nor can one judge resolve the coverage issues more efficiently than several judges, as

each coverage decision will require interpretation of the specific policy at issue in accordance

with the applicable state law in light of the specific state’s (or locality’s) COVID-19

governmental directive. Nothing is gained by having these issues decided by a single judge as

that judge will need to analyze each policy on its own merits and will likely be inundated with

case-specific dispositive motions that will require determination of discreet issues regarding

whether a particular policy provides coverage to a particular set of insureds given the alleged

event(s) triggering coverage.

       Lastly, Movants’ overtures that Section 1407 centralization is necessary to avoid

overlapping class actions falls flat. Any inefficiencies or inconsistencies that may occur as a

result of overlapping classes can be adequately addressed through transfer under Section 1404

without resorting to centralization under Section 1407 because each putative class only asserts

claims against a single defendant/insurer–without overlap among defendants. Accordingly, each

defendant/insurer can move for transfer under Section 1404 to consolidate any overlapping

classes before a single judge to ensure a consistent application of Rule 23, if the circumstances

warrant such transfer. In short, courts are well-equipped to deal with competing putative classes

in the Related Actions through the standard class certification procedure and Section 1404

without resorting to centralization under Section 1407.

       In sum, the Related Actions are similar only on the most superficial level in that they all

seek relief under policies of insurance for COVID-19 related losses. Beyond that most basic

description, the Related Actions diverge wildly. Each Related Action will be controlled by the

specific policy language at issue, applicable state law, and the applicable COVID order. Because




                                                 18
            Case MDL No. 2942 Document 427 Filed 06/05/20 Page 19 of 19



the Related Actions are not uniform, uniform pretrial treatment pursuant to Section 1407 is not

appropriate.

                                          CONCLUSION

         For the foregoing reasons, Plaintiff PGB Restaurant, Inc. respectfully requests that the

Panel deny the Motion to Transfer and in the alternative, requests that the following action be

severed and remanded to the transferor district, the Northern District of Illinois: PGB Restaurant,

Inc. and all others similarly situated v. Erie Insurance Company, Civil Action No. 1:20-cv-

02403.

 Dated: June 5, 2020                              Respectfully submitted,

                                                  PGB RESTAURANT, INC.

                                                 By: /s/ Michael Kozlowski

                                                 Christopher J. Esbrook (Illinois Bar #6282829)
                                                 Michael Kozlowski (Illinois Bar #6320950)
                                                 ESBROOK LAW, LLC
                                                 77 W. Wacker Dr. Suite 4500
                                                 Chicago, Illinois 60601
                                                 Phone: (312) 319-7680
                                                 christopher.esbrook@ebsrooklaw.com
                                                 michael.kozlowski@esbrooklaw.com


                                                 By: /s/ Robert Duncan

                                                 Robert R. Duncan (Illinois Bar #6277407)
                                                 James H. Podolny (Illinois Bar #66321307)
                                                 DUNCAN LAW GROUP, LLC
                                                 161 North Clark Street, Suite 2550
                                                 Chicago, Illinois 60601
                                                 Phone: (312) 202-3283
                                                 Fax: (312) 202-3284
                                                 rrd@duncanlawgroup.com
                                                 jp@duncanlawgroup.com

                                                 Attorneys for PGB Restaurant, Inc.



                                                 19
